Citation Nr: 1626673	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1959 to February 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2014, which confirmed current bilateral hearing loss and tinnitus.  The examiner opined that these disabilities were unrelated to service because hearing loss was not shown in service, and there was an Institute of Medicine study that found that there was not a delayed onset to hearing loss related to noise exposure.  The examiner did not consider more recent research finding that there was delayed onset hearing loss following noise exposure.

The January 2014 VA examiner's rationale was based in part on results of a December 1961 audiogram at 6000 Hertz.  The 1961 examination; however did not report results at 6000 Hertz.  


at the April 2016 Board hearing, the Veteran testified that he was provided with an initial hearing evaluation by his employer, the Federal Government, after beginning employment in June 1962; as well as several subsequent audiometric evaluations throughout the course of his employment until his retirement in January 1998.   VA is required to assist a claimant to obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(4).  Hence, a remand is also necessary to attempt to obtain such records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to authorize VA to obtain hearing evaluations provided through his employment with the Federal Government at the Federal Center in Denver, Colorado from June 1962 to January 1998.  Advise him that he may provide the records himself, including the reported opinion of the treatment provider.

If identified records cannot be obtained, notify the Veteran of the missing records, the efforts made, and any further actions that will be taken with regard to the claim. 

2.  After completing the above to the extent possible, ask an otolaryngologist, if available, to review the record.  The examiner should respond to the following:

(a)  Is the Veteran's current hearing loss, at least as likely as not (probability of 50 percent or more), a result of disease or injury (including noise exposure) in service? 

Consider the theory that the hearing loss was a delayed response to the inservice noise exposure.

Please comment on the impact, if any, of current research, including the line of research conducted by Dr. Sharon G. Kujawa, including the below or other literature on delayed onset hearing loss:

Kujawa, S. G. and Liberman, M. C. (2006). Acceleration of age-related hearing loss by early noise exposure: evidence of a misspent youth. Journal of Neuroscience, 26(7), 2115-2123.

Kujawa, S. G. and Liberman, M. C. (2009). Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. Journal of Neuroscience, 29(45),14077-14085. 

Lin, H. W., Furman, A. C., Kujawa, S. G. and Liberman, M. C. (2011). Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. Journal of the Association for Research in Otolaryngology, 12(5), 605-616.

Furman, A. C., Kujawa, S. G. and Liberman, M. C. (2013). Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. Journal of Neurophysiology, 110(3), 577-586.

(b)  Did the Veteran's current tinnitus, at least as likely as not, have its onset during service, or was it otherwise incurred as a result of disease or injury in service?  

If hearing loss is found to be related to service, was the tinnitus caused or aggravated by the hearing loss?

(c)  If accepted as true, are the Veteran's reports of noise exposure; disability onset; and symptoms sufficient to show that the current hearing loss or tinnitus is the result of disease or injury in service?

(d)  Is there any medical reason to reject the Veteran's reports?  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered along with other evidence. 

The examiner must provide reasons for all opinions.  

Further, a hearing disability need not be shown at service discharge to warrant service connection. If hearing loss or tinnitus is found to have had a delayed onset, the examiner should provide reasons for finding that it is or is not related to events in service.

If the examiner is unable to provide any requested opinion without resort to speculation, the examiner should explain whether the inability to provide the needed opinion is due to the limits of the examiner's medical knowledge; the limits of the knowledge of the medical profession in general; or whether there is specific additional evidence, which if obtained, would enable the examiner to provide the needed opinion.
 
 3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

